United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 2, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-61106
                          Summary Calendar


UBONG KISH UFOT,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 555 921
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges,

PER CURIAM:*

     Ubong Kish Ufot has filed a petition for review from the

Board of Immigration (BIA)’s decision affirming the Immigration

Judge (IJ)’s denial of a motion for continuance and the BIA’s

refusal to consider evidence of his prima facie eligibility for

adjustment of status.

     Ufot argues that the IJ erred in denying his motion for a

continuance to allow him to obtain an adjustment of his status.

He contends that the IJ refused to allow him to submit evidence

that his spouse had filed for an immediate visa on his behalf,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-61106
                                -2-

which was a prerequisite to obtaining an adjustment of status

based on his marriage.   The record does not reflect that counsel

moved to introduce Ufot’s visa petition or any other

documentation of his marriage to demonstrate by clear and

convincing evidence that his marriage was entered into in good

faith and was not entered into to procure his admission into the

country as required by 8 U.S.C. § 1255(e)(3).   See also 8 C.F.R.

§ 245.1(c)(8)(iii).   Because Ufot did not make a prima facie

showing that he was eligible for an adjustment of status, the IJ

did not abuse his discretion in denying the motion to continue.

Witter v. INS, 113 F.3d 549, 555 (5th Cir. 1997)

      Ufot further argues that the BIA erred in not considering

additional evidence that he submitted with his appeal or in not

remanding the case to the IJ for consideration of the new

evidence.   Ufot was required to present evidence of good cause

for the continuance to the IJ.   The BIA will not make

factfindings in deciding appeals.   Ali v. Gonzales, 440 F.3d 678,

680 n.1 (5th Cir. 2006).   The proper procedure to present

additional evidence is a motion to reopen.   Id.   The BIA did not

abuse its discretion in refusing to consider the additional

evidence or in denying the request for a remand.    Matter of Ige,

20 I. & N. Dec. 880, 884 (1994); Magdaleno de Morales v. INS, 116
F.3d 145, 147 (5th Cir. 1997).

     PETITION FOR REVIEW DENIED.